Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment and Argument
The response filed on 7/15/22 has been entered. 

Applicant’s arguments filed 7/15/22 have been fully considered but they are not deemed to be persuasive.

Claims 17-18 are new and are pending in this office action. Claims 1-16 are cancelled.
		

The rejection of claims *** under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn due to the amendment of the claims.  
	
The rejection of Claim(s) 1-2 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yanas et al. (US 4448718) is withdrawn as the claims are cancelled and the argument is moot.

The rejections of Claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanas et al. (US 4448718) in view of Browdie (US 6,310,036) is withdrawn based on the cancellation of the claims.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,198,363. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because the instant claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent. The kit of the patent recites the same. Therefore, the kit or the composition comprising a liquid proteinaceous substrate with preformed liquid crosslinking of a crosslinking agent and a glycosaminoglycan are obvious variation of each other. 
  Both applications recite using the same compositions and/or derivatives thereof.  See current application claims 1 - 16 and patented claims 1 -3.  The compositions recited in the claims are anticipatory of each other.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 17-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,586,671 and claims 1-9 of U.S. Patent No. 9,789,221. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because the instant claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent. The patent recites producing the composition.. Therefore, method of making the composition comprising a liquid proteinaceous substrate with preformed liquid crosslinking of a crosslinking agent and a glycosaminoglycan would have resulted in the instant claimed invention as the process comprises using the same agents.
  The compositions recited in the claims are anticipatory of each other.

 
Claims 17-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,279,073. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because both claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent, heat stabilized glutaraldehyde and hyaluronic acid, wherein the wherein said phase invertible composition has an average burst of about 200 to about 850 mmHg, as measured at about room temperature. The patent recites producing the composition. 
  The compositions recited in the claims are obvious variation of each other.

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,675,378.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents directed to a method of sealing a surgical site comprising: (a) mixing proteinaceous substrate with crosslinking agent and a glycosaminoglycan, thereby forming a phase invertible composition whilst the claims of the instant are to a phase invertible composition, capable of been used as a sealant as recited by the patented claims. Thus, the formulation is a set of precursor steps to the process of the method of sealing recited by the patent and therefore are part of the obvious variation of the instant application claims compared to the patented claims.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

Claims 17-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,398,801. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because both claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent, heat stabilized glutaraldehyde. The patent recites producing the composition. 
  The compositions recited in the claims are obvious variation of each other.

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,098,981.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents directed to a method of delivering a delivering an amount of a composition to a vascular site of a subject, comprising a proteinaceous substrate and a stabilized, heat treated dialdehyde wherein the aldehyde is a heat treated glutaraldehyde whilst the claims of the instant are to a phase invertible composition, capable of been used as a sealant as recited by the patented claims. Thus, the formulation is a set of precursor steps to the process of the method of sealing recited by the patent and therefore are part of the obvious variation of the instant application claims compared to the patented claims.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 17-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,789,221. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because the claims of the patent are to producing a phase invertible composition comprising a proteinaceous substrate; and (b) a liquid crosslinking composition comprising a macromolecular crosslinking agent which comprises a reaction product of an excess of a liquid aldehyde crosslinking agent and a glycosaminoglycan and the claims of  the instant recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent, heat stabilized glutaraldehyde and hyaluronic acid, The producing of the claims of the patent would have resulted in the composition of the instant claims. 
  The compositions recited in the claims are obvious variation of each other.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-6 are rejected under the judicially createddoctrine of double patenting over claims 1-54 of US Patent No. 7,303,757 or claims 1-20 of US Patent No. 8,349348 , US 10,722,610 Claims 1-21 The referenced patents make obvious the instant invention.In looking in continuity data, it is noted that applicant has numerous issued patents and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s). For example, 16934699 to be same or similar subject matter(s). 

Applicant request that these rejections be held in abeyance until allowable subject matter is indicated in this application and Applicants offer to file appropriate Terminal Disclaimers at that time.

No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/10/22